 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 1 of 7 Page ID #:1311

                                                                        JS-6
1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,              No. CV 16-5380-DSF (PLAx)
11
               Plaintiff,
12
                    v.                      CONSENT JUDGMENT OF FORFEITURE
13
     REAL PROPERTY LOCATED IN LONDON,       [This Consent Judgment is case-
14   UNITED KINGDOM, OWNED BY QENTAS
     HOLDINGS,                              dispositive]
15
16             Defendant.

17
18
19        I.   INTRODUCTION

20        1.   Plaintiff United States of America (“United States” or “the

21   government”) and Qentas Holdings Limited (the “Claimant”)

22   (collectively, the “Parties”), have made a stipulated request for the

23   entry of this Consent Judgment (the “Stipulation”), which is

24   dispositive of this action.

25        2.   Similar (and related) stipulations were filed by the

26   government and the Claimant or related entities in the following

27   actions (collectively the “Other Actions”):

28
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 2 of 7 Page ID #:1312



1         1. United States v. Real Property Located in New York, New York,
2              No 16-cv-05371-DSF-PLA (C.D. Cal.). The claimant in this
3              action is Park Laurel Acquisition LLC;
4         2. United States v. Real Property Located in Beverly Hills,
5              California, No 16-cv-05377-DSF-PLA (C.D. Cal.). The claimant
6              in this action is 912 North Hillcrest Road (BH), LLC;
7         3. United States v. Real Property in London, United Kingdom,
8              owned by Qentas Holdings, No 16-cv-05380-DSF-PLA (C.D. Cal.).
9              The claimant in this action is Qentas Holdings Limited.
10        4. United States of America v. One Metropolis Poster, No 17-cv-
11             04440-DSF-PLA (C.D. Cal.). The claimants in this action are
12             Riza Shahriz Bin Abdul Aziz and Red Granite Pictures, Inc.
13        5. United States of America v. Up To $28,174,145.52 In
14             Huntington National Bank Escrow Account Number ’7196; et al.,
15             No. 19-cv-1327-DSF-PLA.   The claimant in this action is Red
16             Granite Investment Holdings, LLC.
17        3.     Nothing in the Stipulation or this Consent Judgment is
18   intended to be or constitutes an admission of fault, wrongdoing,
19   liability, or guilt on the part of the Claimant or its beneficial
20   owner, Riza Shahriz Bin Abdul Aziz, nor can this Consent Judgment or
21   the Parties’ underlying Stipulation be admissible against Mr. Aziz,
22   the Claimant, or any of the claimants in the Other Actions in any
23   proceeding as evidence of any of the allegations set out in the
24   operative complaints in this case or the Other Actions.          The U.S.
25   Attorney’s Office for the Central District of California and the
26   United States Department of Justice, Criminal Division, shall be
27   bound by the terms of this Consent Judgment and the doctrines of res
28   judicata and collateral estoppel.      The entry of this Consent Judgment



                                           2
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 3 of 7 Page ID #:1313



1    shall resolve all of the government’s civil, criminal, and
2    administrative asset forfeiture actions or proceedings relating to
3    the defendant Real Property Located in London, United Kingdom, Owned
4    by Qentas Holdings (the “Defendant Asset”) in this and the Other
5    Actions.   Nothing in the Stipulation or this Consent Judgment
6    constitutes a waiver or release by the government of criminal claims,
7    except for the asset forfeiture claims related to the Defendant
8    Asset.
9         4.    This action was commenced on July 20, 2016 against the
10   Defendant Asset.
11        II.   FINDINGS
12        The Court, having considered the Stipulation of the Parties, and
13   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
14                                   Jurisdiction
15        5.    For purposes of this Consent Judgment, this Court has
16   jurisdiction over the Parties and this action.        The government gave
17   notice of the action as required by Rule G of the Supplemental Rules
18   for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
19   the Local Rules of this Court.     Claimant filed a timely claim for the
20   Defendant Asset.   No other claims were filed, and the time for filing
21   claims has expired.     Entry of this Consent Judgment will resolve all
22   claims of Claimant with respect to the Defendant Asset and is
23   dispositive of this action.     If assumed to be true, the allegations
24   set out in the operative complaint are sufficient to establish a
25   basis for forfeiture of the Defendant Asset.        However, nothing
26   contained in the Stipulation or this Consent Judgment is intended or
27   should be interpreted as an admission of fault, guilt, liability
28   and/or any form of wrongdoing by Claimant.       Notwithstanding any other



                                           3
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 4 of 7 Page ID #:1314



1    provision of the Stipulation or this Consent Judgment, the forfeiture
2    of the Defendant Asset does not constitute a fine, penalty, or
3    punitive damages.   All potential claimants to the Defendant Asset,
4    other than Claimant, are deemed to have admitted the allegations of
5    the Complaint for purposes of this action only.
6                                        Terms
7         6.   Upon entry of this Consent Judgment, all right, title and
8    interest of Claimant in the Defendant Asset shall be forfeited to the
9    United States, and no other right, title, or interest shall exist
10   therein, unless otherwise provided in this Consent Judgment,
11   provided, however, that (unless the parties agree otherwise in
12   writing) Claimant and the claimants in the Other Actions had the
13   right to withdraw from the Stipulation within 30 days of its filing
14   with the Court, by written notice filed on the docket in this and the
15   Other Cases.   In the event that this Consent Judgment is entered
16   prior to the expiration of that 30-day period, this Consent Judgment
17   shall not take effect until the date 30 calendar days from the filing
18   of the Stipulation.    In the event that Claimant exercises its right
19   to withdraw from the Stipulation, it shall be permitted to assert its
20   claims to the Defendant Asset and the defendant assets in the Other
21   Actions as if this Consent Judgment had never been entered, and as if
22   the Stipulation had never been entered in to.
23        7.   The government shall dispose of the Defendant Asset
24   according to law.
25        8.   It is the present intention of the Parties that the
26   Defendant Asset and the defendant assets in the Other Actions (or the
27   net proceeds of their disposition) shall, if appropriate and
28   authorized by law, be used for the benefit of the people of Malaysia



                                           4
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 5 of 7 Page ID #:1315



1    after deduction of the government’s associated costs, consistent with
2    the government’s prior practice in related cases.
3                                  Released Funds
4          9.    The government shall release the total sum of USD
5    $215,000.00, without interest (the “Released Funds”), as described
6    below.
7          10.   The Released Funds shall be paid to one or more account(s)
8    as directed by Boies Schiller Flexner, LLP (“Boies Schiller”), who
9    shall provide all information required to facilitate the payment,
10   including personal identification information required by federal law
11   or regulation, and complete all required documents.         The payment of
12   the Released Funds shall be made to Boies Schiller no later than 60
13   days from the entry of this Consent Order.       The Released Funds shall
14   be drawn from a portion of the funds held in the United States
15   Marshals Service’s Seized Asset Deposit Fund (“SADF”), arrested and
16   held by the United States in connection with the defendant asset in
17   United States of America v. Up To $28,174,145.52 In Huntington
18   National Bank Escrow Account Number ’7196; et al., No. 19-cv-1327-
19   DSF-PLA.
20         11.   The government shall not now nor in the future institute
21   any action against Boies Schiller, or seek the seizure, freezing,
22   return, forfeiture, or restraint of any kind of any of the Released
23   Funds, nor any interest earned on the Released Funds, for any acts or
24   omissions relating to the Released Funds preceding the date of its
25   receipt of the Released Funds.
26   ///
27   ///
28



                                           5
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 6 of 7 Page ID #:1316



1                                    Other Terms
2          12.   Claimant shall not contest or assist any other individual
3    or entity in contesting the forfeiture -- administrative, civil
4    judicial or criminal judicial -- of the Defendant Asset.
5          13.   Should any dispute arise about the interpretation of or
6    compliance with the terms of the Stipulation or this Consent
7    Judgment, the Parties shall attempt in good faith to resolve any such
8    disputes. However, should the Parties be unable to resolve a dispute,
9    either Party may move the Court to resolve the dispute and to impose
10   any remedy this Court deems necessary to enforce the terms of this
11   Consent Judgment.
12         14.   Each of the Parties shall bear its own fees and costs in
13   connection with the seizure, retention, and forfeiture of the
14   Defendant Asset.
15         15.   Nothing in the Stipulation or this Consent Judgment is
16   intended to or does abrogate or alter the terms of the March 2018
17   consent judgment entered in case numbers 16-cv-5352-DSF-PLA (C.D.
18   Cal.) and 17-cv-4439-DSF-PLA (C.D. Cal.).       For the avoidance of
19   doubt, and without limitation, the provisions of that consent
20   judgment under the headings “Release of Property,” “Surrender of
21   ///
22   ///
23
24
25
26
27
28



                                           6
 Case 2:16-cv-05380-DSF-PLA Document 101 Filed 10/06/20 Page 7 of 7 Page ID #:1317



1    Rights,” “No Admission of Liability/No Tax Refund,” “Release of Civil
2    Claims,” “Hold Harmless,” “Third Parties Permitted to do Business”
3    and “Payments by Third Parties” shall remain in full force and
4    effect.
5         IT IS SO ORDERED.
6     DATED:   October 6, 2020
7
8                                     Honorable Dale S. Fischer
                                      UNITED STATES DISTRICT JUDGE
9
10
     Presented by:
11
12   DEBORAH CONNOR
     Chief, MLARS
13
     NICOLA T. HANNA
14   United States Attorney
15   /s/Jonathan Galatzan
16   JONATHAN GALATZAN
     Assistant United States Attorney
17   WOO S. LEE
     Deputy Chief, MLARS
18
19   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28



                                           7
